Citation Nr: 0015301	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-05 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected osteochondritis of 
the left knee with traumatic arthritis.

2.  Entitlement to an increased evaluation for postoperative 
osteochondritis of the left knee with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1972.

The claims file contains a report of a rating decision in 
June 1994 wherein entitlement to service connection for right 
knee arthritis was denied on the basis of direct service 
incurrence and as secondary to a service-connected 
disability.

The current appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for right knee arthritis as proximately 
due to or the result of service-connected osteochondritis of 
the left knee with traumatic arthritis.  The RO also denied 
entitlement to an evaluation in excess of 20 percent for 
service-connected osteochondritis of the left knee with 
traumatic arthritis.

In March 1998 the RO affirmed the denial of entitlement to an 
increased evaluation for the service-connected disability of 
the left knee, determined that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for right knee arthritis as secondary to service-
connected disability of the left knee, and denied entitlement 
to service connection for right knee arthritis as 
Secondary to service-connected disability of the left knee on 
the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In June 1999 the RO granted entitlement to an increased 
evaluation of 20 percent for postoperative left knee 
osteochondritis with traumatic arthritis effective from 
august 14, 1996, the date of claim for increased compensation 
benefits.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Subsequent to the RO's unappealed June 1994 rating decision 
the United States Court of Appeals for Veterans Claims 
(Court) held in Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
that when aggravation of a nonservice-connected disease or 
injury is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above that which existed prior 
to the aggravation.  

The Court has stated that when a provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  The Court 
has also pointed out that adjudication of the latter claim is 
not a reopening of the prior claim and that entitlement to de 
novo review of the claim derives from the new law or 
regulation itself.  Id.  Accordingly, the Board need not 
initially determine whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for right knee arthritis since the Allen case 
reflects a new basis of entitlement to benefits and the 
veteran's current claim is separate and distinct from a claim 
previously and finally denied prior to the liberalizing law.


FINDINGS OF FACT

1.  Competent medical evidence shows the presence of 
disability of the right knee which has been worsened by 
service-connected postoperative osteochondritis of the left 
knee with traumatic arthritis.  


2.  Postoperative osteochondritis of the left knee with 
traumatic arthritis is productive of not more than moderate 
impairment, or additional functional loss due to pain or 
other pathology.


CONCLUSIONS OF LAW

1.  Right knee arthritis is aggravated by service-connected 
postoperative osteochondritis of the left knee with traumatic 
arthritis.  38 U.S.C.A. § 5107(a)(b) (West 1991); 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative osteochondritis of the left knee with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that during basic 
training he was seen for pain in both knees which persisted.  
He had difficulty during physical exercise, marching and 
drill.  X-rays revealed a bone cyst of the lower right femur.  
He also complained of pain in the region of the right 
meniscus.  He reported a history of painful knees since 
elementary school when he went out for track.  It kept him 
from going out for basketball in high school.  The left 
bothered him more than the right and had bothered him since 
coming into the service.  The more he was on his feet the 
more his knee bothered him.  Osteochondritis with 
chondromalacia patella bilateral was noted.   


A May 1972 VA general medical examination report shows the 
veteran's claims file and medical records were available for 
review.  The veteran walked in a normal manner.  A well-
healed and asymptomatic scar was noted on the medial aspect 
of the left knee.  The lower extremities had full range of 
motion of all joints without exception.  He was able to walk 
on his tiptoes, heels and lateral margins of his feet without 
difficulty.  He assumed a full squat and the upright without 
difficulty.  Leg lengths were equal.  He had excellent muscle 
tone of the quadriceps and hamstrings with possibly 
diminished tone on the left.  Pertinent diagnosis was 
meniscectomy of the left knee with minimum residual.  

In an original rating decision of July 1972 the RO granted 
service-connection for a preexisting left knee disability 
rated as osteochondritis, postoperative evaluated as 
noncompensable based upon aggravation of preservice left knee 
disability in service as well as findings noted on a VA 
examination in May 1972.

A November 1980 VA hospital summary shows the veteran 
underwent a left knee arthrotomy for severe degenerative 
arthritis.  

In April 1981 the RO granted a temporary 100 percent 
convalescence evaluation under 38 C.F.R. § 4.30 (1999) 
effective from November 26 1980, with reduction to the 
noncompensable pre-convalescence rate effective January 1, 
1981.

VA outpatient treatment records dating from mid 1992 show the 
veteran's treating orthopedist noted degenerative joint 
disease of the knees which had become worse in the past two 
years and especially in the past seven months.  In August 
1992 the knees revealed full extension on the right with five 
degrees loss on the left.  Crepitus was moderate on the right 
and severe on the left.  Medial collateral ligament 
relaxation was noted, bilaterally.

A January 1993 VA orthopedic outpatient treatment record 
shows the veteran recently retired.  Examination of the knees 
revealed moderate crepitus in the patellofemoral joint with 
full extension and no intra-articular fluid.  

A September 1993 VA orthopedic examination report shows the 
veteran noted undergoing a surgical procedure on the left 
knee.  During that time he had been favoring the left knee 
and bearing weight mainly on the right knee.  He began 
noticing right knee pain in 1980 with intermittent episodes 
of swelling.  At present, he complained of bilateral knee 
pain with frequent episodes of swelling, usually after 
walking.  He complained of occasional locking of the left 
knee and no history of instability.  He had frequent clicking 
in both knees.  He tried to ride a bicycle about three times 
a week for four to five miles each time to strengthen his 
knees with slight improvement of symptoms.  He complained of 
difficulty kneeling and squatting.  He was able to do 50% of 
the kneeling and squatting.  He noted having difficulty 
climbing stairs.  

On objective examination the left knee revealed mild synovial 
thickening but no joint fluid or erythema.  The parapatellar 
scarring had healed well and was nontender.  He had mild 
hyperesthesia around the scarring.  Flexion was to 135 
degrees and extension was normal.  Lachman's was mildly 
positive with laxity of the anterior cruciate ligament.  
Negative posterior drawer sign was noted.  Testing was 
negative for varus and valgus.  

Patellar apprehension test was negative.  Mild atrophy of the 
left quadriceps musculature was noted.  Gross crepitation 
with movement of the left knee was noted.  The right knee 
revealed mild synovial thickening.  Flexion was to 135 
degrees.  Extension was normal.  Good stability was noted.  
No joint fluid or erythema was present.  Gross crepitation 
was present.  He walked limping without any support with 
weight bearing mainly over the right leg.  Diagnoses were 
chronic left knee pain secondary to posttraumatic arthritis 
and chronic right knee pain secondary to degenerative joint 
disease.  

A January 1994 VA orthopedic outpatient treatment record 
shows the veteran with continued left knee symptoms secondary 
to degenerative changes due to previous surgery.  Examination 
revealed slight limitation of extension with medial exostosis 
formation.  He was also noted to have a problem with the 
opposite knee.  

In June 1994 the RO denied entitlement to service connection 
for a preservice right knee disability as not incurred or 
aggravated in service nor shown to be due to or the proximate 
result of a service-connected disability.  The RO also 
granted an increased (compensable) evaluation of 10 percent 
for arthritis of the left knee, postoperative osteochondritis 
under Diagnostic Code 5010 effective September 9, 1993, date 
of receipt of reopened claim.

On August 14, 1996, the RO received the veteran's claim of 
entitlement to secondary service connection for a right knee 
disability based on aggravation and entitlement to an 
increased evaluation for service-connected left knee 
disability.  He noted that his left knee continued to 
deteriorate and that by favoring his left knee he had damaged 
his right knee over time.  

An October 1996 VA progress report shows an orthopedist noted 
that the veteran had service-connected left knee problems and 
that he had apparently developed right knee problems 
secondary to the excessive strain placed on the right knee by 
the limited function of the left lower extremity.  He opined 
that the veteran's right knee symptoms are probably secondary 
to the left knee problem.

A November 1996 VA orthopedic examination report shows the 
veteran was a 65 year old retired warehouseman who was in the 
Air Force from 1951 through 1972.  His claims file was 
reviewed by the examiner.  It was noted that the veteran had 
been treated for his degenerative joint disease of the knees 
by his treating orthopedist at the Sacramento VA Clinic.  
There was also a note from the physical therapist from March 
of 1996 in which the X-rays were described as showing 
"degenerative joint disease of the medial compartments 
bilaterally."  

The veteran stated that he had a medial meniscectomy on the 
left knee in 1956 and had a second procedure in 1980.  He had 
had no surgery on the right knee.  His symptoms in his knees 
consisted of frequent aching and popping, but he took no pain 
medications.  There was no locking, swelling, stiffness, 
giving out, decreased range of motion or use of braces.  He 
stated that his treating orthopedist had not recommended 
surgery at this time.
On objective examination the veteran was described as a 
pleasant, cooperative, well developed, well nourished and 
lean individual who walked with a right leg limp.  He 
measured 69 inches tall and weighed 156 pounds.  Thigh 
circumference on the right was 37 centimeters (cm) and 36 cm 
on the left; right calf circumference was 33.5 cm and 32 cm 
on the left.  Examination of the left knee showed a 
previously described 12 cm. x 5 millimeter (mm) nontender, 
nonadherent and non-depressed surgical scar on the medial 
aspect.  The knees showed no tenderness, swelling or 
deformity.  The patellae were normal in position and mobility 
and were nontender.  Ligaments were intact in all directions 
in both knees.  Both knees had full extension.  He was able 
to flex them to 140 degrees without pain, crepitus or 
guarding.

Diagnoses were status postoperative times two, left knee 
(medial meniscectomy) with degenerative joint disease and 
degenerative joint disease of the right knee. 

The examiner recorded that the veteran's service connected 
left knee disability was not the cause of the degenerative 
joint disease of the right knee.  It was noted that the 
veteran walked with a right leg limp, not a left leg limp.

A January 1997 progress note shows the veteran's treating VA 
orthopedist stated that his left knee problem had required 
excessive use of the right knee and it was for that reason he 
opined it was probable that the right knee degenerative 
changes were related to his left knee problem.  Specifically, 
he noted it continued to be his opinion it was probable that 
the right knee degenerative changes were the result of 
aggravation from his service-connected left knee problems.

A May 1999 VA orthopedic examination report shows the claims 
file was reviewed prior to examination.  It was noted as 
history that the veteran was a 68 year old retired individual 
who was being examined for a left knee disability.  He had 
had two surgical procedures on his left knee.  He stated he 
had constant pain of variable intensity in the knee, for 
which he took Tylenol.  It occasionally locked.  There was no 
swelling, decreased range of motion or use of a support.  He 
also stated that he had pain in the right knee, and used a 
cane. 


On objective examination the veteran was described as a 
pleasant, cooperative, lean, elderly individual, who walked 
with a left leg limp.  He measured 68 inches tall, and 
weighed 154 pounds.  Thigh circumference right was 37.5 cm 
and 36.5 cm on the left, and calf circumference on the right 
was 33.5 cm and 31.5 cm on the left. Examination of the left 
knee showed a mild bony overgrowth.  There were previously 
described surgical scars that were nontender.  There was no 
effusion, tenderness, or deformity.  The patella was normal 
in position and mobility and was nontender. 

There was moderate laxity of the medial collateral ligament.  
The knee had full extension.  The veteran was able to flex it 
to 145 degrees.  An X-ray of both knees revealed severe joint 
space narrowing of the medial knee joints, bilaterally with 
mild spurring of the tibial spines.  Diagnosis was status 
post-operative times two left knee with degenerative joint 
disease and ligament laxity.  The examiner noted that with 
regard to DeLuca factors, it was estimated that when the 
veteran was symptomatic, there was a 15 percent decrease in 
the excursion, strength, speed, coordination, and endurance.  

In January 1998 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He testified to receiving continuos treatment 
from the same VA orthopedist for many years.  He stated that 
it was his position that his right knee disability was at the 
least aggravated by his service-connected left knee 
disability.  He stated that his left knee on occasion locked.  
He denied any left knee give-way.  He estimated having 98 
percent of full extension.  He reported having pain when 
moving his knee, with walking or other activity.  It was 
argued that VA had not afforded the veteran adequate 
examination and thereby failed in the duty to assist the 
veteran.


I.  Entitlement to service connection for 
right knee arthritis as secondary to 
service-connected postoperative 
osteochondritis of the left knee with 
traumatic arthritis.

Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1999), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322 (1999).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

In this case, the veteran and his representative primarily 
argue that the veteran's  right knee disability is aggravated 
by overcompensating for functional limitations associated 
with his service-connected left knee disability.  

The Board notes that the record clearly contains competent 
medical evidence supporting a relationship between the 
veteran's right knee disability and service-connected left 
knee disability based on aggravation of the right knee.  
Accordingly, the claim on appeal is well grounded within the 
meaning of the statute and judicial construction.  38 
U.S.C.A. § 5107(a) (West 1991).  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claims.



In this regard, the Board notes that the evidence of record 
consisting of the veteran's service medical records and 
postservice VA outpatient treatment and hospital summaries, 
reports of VA orthopedic examinations in September 1993, 
November 1996 and May 1999 along with a transcript of a 
recent hearing before a hearing officer at the RO provides a 
complete basis for adjudicating the claim on appeal.  

The examination reports are not shown to be otherwise than 
complete and comprehensive for purposes of determining the 
merits of the veteran's claim.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the current appeal.

In view of the fact that there is no indication that there 
are additional pertinent outstanding records which the RO has 
not attempted to obtain, no further assistance to the veteran 
is required to comply with the duty to assist him as mandated 
by 
38 U.S.C.A. § 5107(a).

In an unappealed RO rating decision in June 1994 the RO 
denied service connection for a preexisting right knee 
disorder that was not shown to be incurred or aggravated in 
service, nor proximately due to or the result of a service 
connected disability.

The Court has since held that service connection may not only 
be granted for a disorder found to be proximately due to or 
the result of a service-connected disability, but also when 
it is shown that the claimed disorder has been aggravated by 
the service-connected disability.  See Allen.  The veteran 
and his representative primarily claim that the veteran's 
right knee disability over the years has been aggravated by 
overcompensating for impairment due to his service-connected 
left knee.


In this regard, the Board recognizes that the record contains 
opinions from the veteran's long time treating VA orthopedist 
supporting his claim.  Importantly, based upon his long term 
treatment of the veteran, the VA orthopedist has opined that 
the veteran's current right knee disability including an 
apparent superimposed traumatic arthritis process is probably 
the result of aggravation from long term excessive use of the 
right knee in compensating for the service-connected left 
knee problems.  

The Board notes that the VA orthopedic examination in 
November 1996 with opinion is not inconsistent with the 
opinion rendered by the veteran's treating physician as the 
examiner in 1996 did not address the aggravation factor under 
Allen.  Overall, the record is absent any competent medical 
evidence overcoming the presumption of credibility of the 
opinion rendered by the veteran's long term VA treating 
orthopedist.  

Accordingly, the evidence presents a reasonable basis for 
granting service connection based on aggravation of traumatic 
arthritis of the right knee with osteochondritis by service-
connected osteochondritis of the left knee with traumatic 
arthritis.  

Increased Rating

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.

Traumatic arthritis (Diagnostic Code 5010) substantiated by 
X-ray findings will be rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

For other impairment of the knee with recurrent subluxation 
or lateral instability a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment a 
20 percent evaluation is warranted.  For severe impairment a 
30 percent evaluation is warranted.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257.

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees a noncompensable evaluation is provided.  
For extension limited to 10 degrees a 10 percent evaluation 
is provided.  For extension limited to 15 degrees a 20 
percent evaluation is provided.  For extension limited to 20 
degrees a 30 percent evaluation is provided.  For extension 
limited to 30 degrees a 40 percent evaluation is provided.  
For extension limited to 45 degrees a 50 percent evaluation 
is provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee.  Normal flexion/extension of the knee is from 0 to 140 
degrees.  

The veteran's claim should also be viewed in light of 
VAOPGCPREC 23-97.  In that opinion, the VA General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, the opinion states that 
if a veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned.  VAOPGCPREC 23-97.  
Also see VAOPGCPREC 9-98, referable to assignment of a 
compensable evaluation for painful motion due to arthritis.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or which is tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veterans claim of 
entitlement to an increased evaluation for his left knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left knee (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded 
the opportunity to submit additional evidence and present 
written and oral argument sin support of his appeal for 
higher compensation benefits.  Additional evidence has been 
obtained and he has been afforded several VA examination 
which are not shown to be otherwise than complete and provide 
an adequate basis for determining the issue on appeal.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In November 1996 the left knee was without tenderness, 
swelling or deformity.  The patella was normal in position 
and mobility, and nontender.  Ligaments were intact in all 
directions.  The left knee had full extension.  The veteran 
was able to flex the knee to the normal 140 degrees without 
pain, crepitus or guarding.  On recent examination there was 
evidence of moderate laxity of the medial collateral 
ligament; however the left knee had full extension and 
continued normal flexion.  

At this point, the Board notes that since there is no 
evidence of limitation of motion of the left knee meeting the 
requirements for a zero percent evaluation under the above 
pertinent criteria, the assignment of a separate rating for 
arthritis with limitation of motion and for instability in 
accordance with VAOPGCPREC 23-97 is not for application.  

Moreover, since the post-surgical left knee scarring is well 
healed and asymptomatic, the assignment of a separate 
compensable rating based on the criteria under Diagnostic 
Codes 7803, 7804, 7805 is not for application.

Also, as osteochondritis and traumatic arthritis of the left 
knee are rated based upon overlapping manifestations, 
separate rating are not warranted.  VAOPGCPREC 9-98; 
38 C.F.R. § 4.14. 

The evidence of record shows that osteochondritis of the left 
knee with traumatic arthritis is manifested by moderate 
laxity of the medial collateral ligament, full extension with 
flexion to 145 degrees and well-healed asymptomatic post-
surgical scarring.  Clearly, when these findings are 
considered in light of the slight decrease in excursion, 
strength, speed, coordination, and endurance of the left knee 
on flare-ups, it is apparent that the disability of the left 
knee more nearly approximates the criteria for moderate knee 
impairment under Diagnostic Code 5257 with consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  
This finding is consistent with the 20 percent evaluation 
currently in effect, and the VA examiner's opinion that when 
the veteran is symptomatic, he experiences a 15% decrease in 
excursion, strength, speed, coordination, and endurance.

Importantly, the Board notes that the record is absent any 
objective findings of left knee disability that either meets 
or more nearly approximates the criteria for severe knee 
impairment warranting the next higher evaluation.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for 
osteochondritis of the left knee with traumatic arthritis.

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not discuss them at length 
in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The service-connected left knee disability has not required 
frequent inpatient care, nor has it markedly interfered with 
employment.  Importantly, the Board reiterates that the 
record shows the veteran retired from work many years earlier 
without any reference to his left knee disability. 


ORDER

Entitlement to service connection for right knee arthritis as 
secondary to service-connected osteochondritis of the left 
knee with traumatic arthritis is granted.

Entitlement to an evaluation in excess of 20 percent for 
postoperative osteochondritis of the left knee with traumatic 
arthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

